Roberts, J.
We are of opinion that the issues arising on the pleadings and facts of this case, were properly presented by the Court to the jury. Nor can we say that the jury were not warranted, in the verdict which they found on them, by the evidence.
The main question was whether or not Vincent was of weak mind, by which he was liable to be, and was, overreached by McEaddin in the several trades made by them in relation to the land and negroes.
As to the last trade, which was made in 1854, the allegations of the petition are full, and they are sufficiently sustained by the evidence. The allegation in the amended petition reads as follows : “ Your complainant would aver that at the time the first transaction was made between himself and said Mc-Eaddin, he was not of sound mind, and was incapable of transacting any business of importance, and that he. was imposed *57upon by the said McFaddin as to the terms and conditions of the deed of trust.”
The evidence in support of this is by no means as strong as that in relation to the last trade. The terms of the first trade were such as the jury had a right to conclude to be very hard and onerous. They placed Vincent completely in McFaddin’spower, unless Vincent was possessed of, or could command, more means than have yet come to light. Then as to Vincent’s unsoundness of mind, at the time of the first trade, McFaddin’s witnesses say, that Vincent displayed the same mental capacity from his arrival in the country in 1853 up to the-time of the trial, and that all the time he was sane, and capable of contracting. But Vincent’s witnesses say that early in 1854, and from that time on, he exhibited an incapacity to manage important business, from want of soundness of intellect ; and that he could be easily overreached by a man of McFaddin’s shrewdness. The jury, believing from the evidence that early in 1854 his mind was not sound, and learning that, it had undergone no material change since his arrival, they inferred the same weakness to have existed at the making of the first trade which characterized the second.
The result of the transactions show, that, after making two trades, and twice executing papers evidencing them, McFaddin had thirteen likely negroes, worth ten thousand dollars, and the consideration given for them was two thousand dollars and the use and wear of his plantation one year. With such a result as this, a Court of equity or an impartial jury will closely scrutinize the facts, and will give weight to slight evidence of imposition and circumvention, when one of the parties is of weak intellect. (Story on Contracts, Sec. 38; 1 Story, Eq. Jur., Sec. 234 to 240 ; Id. 244 to 251.)
This is a case of conflicting evidence, and from a careful examination of the facts we cannot say that the verdict is wrong. And there being no error in the ruling of the Court the judgment is affirmed.'
Judgment affirmed.